Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 7, 2019

                                       No. 04-18-00472-CR

                                        Susan DONNELL,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 81st Judicial District Court, Wilson County, Texas
                                Trial Court No. 17-09-238-CRW
                          Honorable Russell Wilson, Judge Presiding


                                          ORDER
        On October 26, 2018, appellant filed a “Motion to Extend Briefing Deadline Pending
Supplementation or Correction of Appellate Record.” In her motion, appellant informed this
court that the clerk’s record was incomplete. According to appellant, the clerk’s record did not
contain “a copy of Appellant’s motion to suppress, the written order denying Appellant’s motion
to suppress, and any findings of fact made by the trial court.” A review of the clerk’s record,
which was filed on September 4, 2018, confirmed these items were missing. Therefore, we
ordered the Wilson County District Clerk to file a supplemental clerk’s record with a copy of the
missing items. On November 5, 2018, the Wilson County District Clerk filed a letter, stating the
motion to suppress, order denying the motion to suppress, and findings of fact were not filed
with the District Clerk’s office, and therefore, she is unable to file a supplemental clerk’s record.

        Rule 34.5(e) of the Texas Rules of Appellate Procedure provides that in the event an item
in the clerk’s record is missing, “the parties, may, by written stipulation, delivery a copy of that
item to the trial court clerk for inclusion in the clerk’s record or a supplement.” TEX. R. APP. P.
34.5(e). Accordingly, we ordered the parties to file a written response in this court on or before
November 18, 2018 stating whether they could agree as to what items in the clerk’s record were
missing and deliver copies of those items to the trial court clerk for inclusion in a supplemental
clerk’s record. We advised the parties that in the event they could not agree, we would have to
abate this matter to the trial court to determine what constitutes accurate copies of any missing
items and order the items to be included in the supplemental clerk’s record. On November 19,
2018, appellant filed an “Advisory to the court and Motion to Abate Pending Trial Court’s
Determination of Missing Record Items,” stating the parties were unable to agree and stipulate as
to items were missing. In her motion, appellant requested this court to abate the appeal pending
the trial court’s determination of what constituted accurate copies of the missing items.

       On December 3, 2018, we granted appellant’s motion to abate and ordered the matter
abated and remanded to the trial court so that the trial court could hold a hearing to determine
what constituted accurate copies of the motion to suppress as well as any related order and/or
findings of fact. Thereafter, on December 27, 2018, the trial court held a hearing pursuant to our
order and a copy of the supplemental clerk’s record and reporter’s record were filed in this court.
A review of the supplemental records indicates the parties do not have a copy of the motion to
suppress, but agree that a written motion existed at the time of the motion to suppress hearing.
The parties further agree the motion was denied. Moreover, the supplemental clerk’s record
contains a copy of a new order, dated December 27, 2018, but effective June 20, 2018, denying
the motion to suppress.

       Accordingly, because it now appears the appellate record is complete, we ORDER the
appellate deadlines reinstated and ORDER appellant to file her brief in this court on or before
February 6, 2019.

       We order the clerk of this court to serve a copy of this order on all counsel.




                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court